Van Brunt, P. J.
I concur with Mr. Justice Daniels. The affidavit upon which the order was granted was wholly insufficient. The affidavit not only should not have been in the alternative, but it should have stated the facts upon which the affiant bases his allegation that the person to be examined either had property of the debtor or was indebted to him. An allega*445tian in the words of the statute is wholly insufficient. Facts must be stated from which a conclusion can be drawn, not the conclusion alone.
Brady, J., concurs.